Citation Nr: 0635040	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas.

THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right wrist fracture.  




REPRESENTATION

Veteran represented by: The Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to October 1971 and from October 1972 to June 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The residuals of a right wrist fracture are pain and 
limitation of motion without ankylosis.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002): 38 C.F.R. § 4.71(a), Diagnostic 
Code 5215 (2006).


      The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter, dated in January 2003.  
The veteran was informed of the type of evidence needed to 
substantiate the current claim, namely, evidence of a 
worsening of the disability.  The veteran was also informed 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency. He was asked to submit evidence, 
which would include that in his possession, in support of his 
claim. 

As for content of the above the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v.Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability assignable 
and the provision for an effective date).

To the extent that the degree of disability assignable was 
not provided, as the issue is the rating for the disability, 
the RO was required by statute to inform the veteran of the 
rating criteria, which was done.  Because there is no 
reasonable possibility that further notice would aid in 
substantiating the claim, any deficiency as to VCAA 
compliance is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

To the extent that the provision for an effective dated was 
not provided, since the claim for increase is denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the current claim have been obtained and the 
veteran has not identified any additional evidence pertinent 
to the claim, not already of record.  As there are no 
additional records to obtain and since the veteran has been 
afforded a VA examination, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The residuals of the right wrist fracture are currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (limitation of motion of the wrist).

The 10 percent rating is the maximum schedular rating for 
limitation of motion without ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215. 

Accordingly, in order to receive a higher rating there must 
be a showing of either favorable or unfavorable ankylosis. 
Favorable ankylosis in 20 to 30 degrees of dorsiflexion is 30 
percent disabling and unfavorable ankylosis, depending on the 
degree of ankylosis is either 40 or 50 percent disabling. 38 
C.F.R. § 4.71a, Diagnostic Code 5214.

On VA examination in January 2003, dorsiflexion was from 0 to 
60 degrees, palmar flexion was from 0 to 20 degrees, radial 
deviation was from 0 to 20 degrees, ulnar deviation was from 
0 to 26 degrees.  

In September 2003, a private physician reported that the 
veteran had 15 degrees of flexion, 30 degrees of extension, 
15 degrees of radial deviation, and 30 degrees of ulnar 
deviation. 

On VA examination in June 2004, dorsiflexion was from 0 to 20 
degrees, palmar flexion was from 0 to 0 degrees, radial 
deviation was from 0 to 6 degrees, and ulnar deviation was 
from 0 to 0 degrees. 

Neither the VA nor the private medical records document 
ankylosis of the right wrist.  [Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992)].

Moreover, while range of motion of the wrist is significantly 
reduced on the most recent VA examination, the veteran 
nevertheless had 20 degrees of dorsiflexion.

In the absence of ankylosis, the criteria for a higher rating 
under Diagnostic Code 5214 have not been met.

Regarding functional loss due to pain and discomfort, 
functional loss due to pain can limit range of motion as 
contemplated by 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995). Where as here, however, the current 10 
percent rating is the maximum rating available for limitation 
of motion of the wrist, the provisions of 38 C.F.R. § 4.40, 
4.45 do not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  .


ORDER

A rating higher than 10 percent for residuals of a right 
wrist fracture is denied. 




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




